J-A27026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TRACY F. ASHDALE AND JOHN J.               :   IN THE SUPERIOR COURT OF
    ASHDALE                                    :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    GUIDI HOMES, INC., SPRING HOUSE            :
    FARM, INC., AND MCINTYRE CAPRON            :   No. 3533 EDA 2019
    & ASSOCIATES,                              :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    KELLY PLASTERING, INC., STEPHEN            :
    KELLY, EXTERIORS, INC.,                    :
    EXTERIORS ASSOCIATES,                      :
    EXTERIORS ASSOCIATES, INC.                 :
    D/B/A/ EXTERIORS ASSOCIATES, 4             :
    GLEN CONSTRUCTION & STUCCO                 :
    REPLACEMENT, INC., J. SMITH                :
    CONSTRUCTION, LLC D/B/A JOHN               :
    SMITH CONSTRUCTION AND 5K                  :
    CONSTRUCTION, INC                          :
                                               :
                                               :
    APPEAL OF: GUIDI HOMES, INC.,              :
    AND SPRING HOUSE FARM, INC                 :

                Appeal from the Order Entered October 31, 2019
      In the Court of Common Pleas of Montgomery County Civil Division at
                           No(s): No. 2017-16183


BEFORE:      STABILE, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                                Filed: January 21, 2021



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A27026-20



       Guidi Homes, Inc. (Guidi Homes) and Spring House Farm, Inc. (Spring

House Farm) (collectively, Appellants) appeal from the trial court’s order,

which granted in part and denied in part Appellants’ motion for summary

judgment.     Appellees Tracy F. Ashdale and John J. Ashdale have filed an

application to quash the appeal. We quash.

       The trial court’s opinion sets forth the background and procedural

history. See Trial Ct. Op., 4/23/20, at 1-5. In relevant part, Appellees allege

that Guidi Homes was the builder and Spring House Farm was the seller of a

newly constructed home that Appellees purchased in June of 2003. Id. at 1.

Appellees sued Appellants, and a third entity, alleging home construction

defects. Id. at 2.

       On May 13, 2019, Appellants moved for summary judgment for several

reasons, including that the statute of repose1 barred Appellees’ claims. Id.


____________________________________________


1The statute of repose relating to construction projects provides, in relevant
part, as follows:

       (a) General rule.—Except as provided in subsection (b), a civil
       action . . . brought against any person lawfully performing or
       furnishing the design, planning, supervision or observation of
       construction, or construction of any improvement to real property
       must be commenced within 12 years after completion of
       construction of such improvement to recover damages for:

          (1) Any deficiency in the design, planning, supervision or
          observation of construction or construction of the
          improvement.

                                        *      *   *



                                            -2-
J-A27026-20



       Appellees responded that the exception set forth in subsection (b)(1) of

the statute of repose was applicable because their injury occurred in the

eleventh and/or twelfth year after construction.       Id. at 9-10.    Appellees

referred to the reports of two experts, who opined that the damage to

Appellees’ home was ongoing and continued past the tenth year after the

completion of construction into the eleventh and twelfth years. Id. at 10-14.

Appellants replied that Appellees’ expert reports “fail[ed] to show that the

damage of which [Appellees] complain occurred” in the eleventh and twelfth

years after construction. Id. at 10.

       On October 31, 2019, the trial court granted in part and denied in part

Appellants’ motion. Id. at 3. Specifically, the trial court entered judgment in

favor of Appellants on Counts II (breach of express warranty), V (negligence),

VIII (breach of contract (third party beneficiary)), and IX (negligence per se),

and denied summary judgment in all other respects.2 Order, 10/31/19, at 1.
____________________________________________


       (b) Exceptions.—

          (1) If an injury . . . shall occur more than ten and within 12
          years after completion of the improvement[,] a civil action .
          . . within the scope of subsection (a) may be commenced
          within the time otherwise limited by this subchapter, but not
          later than 14 years after completion of construction of such
          improvement.

42 Pa.C.S. § 5536.

2Appellants filed a timely motion to vacate and for reconsideration of October
31, 2019 order (motion for reconsideration). On December 2, 2019, the trial
court granted reconsideration “to the limited extent that the motion seeks to



                                           -3-
J-A27026-20



       In denying summary judgment on the remaining counts, the trial court

explained:

       [Appellants] contend that [Appellees’] claims are barred under
       th[e] statute [of repose], because their action was brought
       approximately twelve years and two months after the completion
       of construction. Among other responses, [Appellees] invoke the
       exception in subsection [5536](b) for injury that occurs in the
       eleventh and/or twelfth year after the completion of construction.
       Although it appears that injury first occurred before the eleventh
       year, [Appellees] have presented evidence that injury also
       occurred during years 11 and 12, sufficient to raise a genuine
       dispute of fact on the issue. Because the exception of section
       5536(b) may apply, summary judgment under the statute of
       repose is denied . . . .

Id. at 3 n.4.

       Appellants timely appealed. Appellants filed a court-ordered Pa.R.A.P.

1925(b) statement and the trial court filed a responsive opinion.

       On January 8, 2020, this Court issued a rule to show cause why the

appeal should not be quashed as an appeal from a non-final order. Appellants

responded that the October 31, 2019 order is appealable as a collateral order.

Resp. to Rule to Show Cause, 1/16/20, at 5-12. This Court discharged the

rule to show cause and deferred the issue to the present panel.         Order,

1/31/20.

       Appellees moved to quash on October 29, 2020, and Appellants filed an

answer on November 9, 2020. This Court deferred consideration of this issue
____________________________________________


correct” a typographical error in its October 31, 2019 order, and amended its
October 31, 2019 order to enter judgment in Appellants’ favor on Count XII
(negligence per se) instead of Count IX. Order, 12/2/19 (some formatting
altered). The trial court denied reconsideration in all other respects. Id.

                                           -4-
J-A27026-20



to the merits panel and instructed the parties to address the quashal issue at

oral argument.

      On appeal, Appellants raise three issues:

         1. Did the trial court err by denying summary judgment
            because [Appellees’] claims are time-barred pursuant to the
            statue of repose, 42 Pa.C.S. § 5536[(a)], which abolishes a
            party’s cause of action and provides statutorily enacted
            immunity from suit, since Plaint[i]ffs assert alleged defects
            in improvements to real property more than 12 years after
            completion of construction?

         2. Did the trial court err by denying summary judgment as
            [Appellees] did not establish, or raise a factual issue as to
            any exception to the statute of repose, and by finding a
            factual issue as to whether [] [42 Pa.C.S.] § 5536(b)
            applied, as [Appellees] did not identify record evidence to
            prove that an injury to their home occurred “more than ten
            and within 12 years” after the completion of construction,
            and as the Legislature did not intend to extend the statute
            for two years if an injury is continuing, repetitive or has been
            happening over and over again, but only for late occurring
            damage?

         3. Whether, at a minimum, the trial court should have granted
            summary judgment as to all of [Appellees’] claims arising in
            the first ten years because they are barred by the statute of
            repose, in that this case was filed more than 12 years from
            the time of completion of construction, and as the exception
            in [42 Pa.C.S.] § 5536(b) is limited to late occurring injuries
            and does not extend the period of repose for claims for prior
            injuries?

Appellants’ Brief at 10 (some formatting altered).

      Before reaching the merits of Appellants’ issues, we resolve Appellees’

application to quash, because the appealability of an order implicates this

Court’s jurisdiction. See Jacksonian v. Temple Univ. Health Sys. Found.,

862 A.2d 1275, 1279 (Pa. Super. 2004). “Whether an order is appealable as

                                      -5-
J-A27026-20



a collateral order is a question of law; as such, our standard of review is de

novo and our scope of review is plenary.” Collier v. Nat’l Penn Bank, 128

A.3d 307, 312 (Pa. Super. 2015) (citation omitted).

       Appellees claim that this Court addressed “this exact issue” of whether

this type of order is a collateral order in Calabretta v. Guidi Homes, Inc.,

241 A.3d 436 (Pa. Super. 2020).            App. to Quash, 10/29/20, at ¶¶ 18-19.

According to Appellees, the Calabretta Court held that an order addressing a

similar claim was not a collateral order because it did not satisfy any of the

criteria set forth in Pa.R.A.P. 313.3 Id. at ¶¶ 20, 24-31.

       Appellants summarily counter that Calabretta is distinguishable

because Calabretta discussed the interpretation of the term “lawfully” as

used in Section 5536(a), which is not at issue in the present case. Answer to

App. to Quash, 11/9/20, at ¶¶ 22, 25-26, 30. Appellants contend that their

issue on appeal is whether the trial court erred in concluding Appellees could

invoke the exception to the statute of repose because the trial court found

that a genuine issue of material fact exists as to when Appellees’ injury

occurred. Id. at ¶ 27. Therefore, Appellants argue that “[a]nalysis of the

____________________________________________


3 Appellees also argue that the trial court’s December 2, 2019 order granting
reconsideration in part and denying reconsideration in part rendered
Appellants’ notice of appeal inoperative. App. to Quash, 10/29/20, at ¶¶ 32-
37. For the reasons discussed below, we quash on the basis that the trial
court’s order is not immediately appealable as a collateral order. Therefore,
we need not address whether Appellants were required to file a new notice of
appeal after the trial court granted reconsideration in part and denied it in
part.


                                           -6-
J-A27026-20



issue on appeal [in this case] is separable from the main cause of action.”

Id.; see also id. at ¶ 30 (arguing that “[a] claim to immunity premised on a

statute of repose is factually and legally distinct from the merits action when

making a collateral order determination” (citation omitted)).          Appellants

further assert that there are no factual issues impeding collateral review of

the trial court’s order. Id. at ¶¶ 21-23, 30.

       Additionally, Appellants claim that the trial court’s order, “requiring the

parties to proceed to trial on a cause of action which has been statutorily

abolished in [42 Pa.C.S.] § 5536[(a)], is an issue too important to be denied

review at this time.”     Appellants’ Mem. of Law, 11/9/20, at 12.         Lastly,

Appellants argue that “their statutorily enacted immunity from suit for long-

completed construction projects . . . would be irreparably lost i[f] they were

forced to go to trial . . . .” Answer to App. to Quash, 11/9/20, at ¶ 29; see

also id. at ¶¶ 28, 30.

       For an order to be appealable, it must be (1) a final order, Pa.R.A.P.

341-342; (2) an interlocutory order appealable by right or permission, 42

Pa.C.S. § 702(a)-(b); Pa.R.A.P. 311-312; or (3) a collateral order, Pa.R.A.P.

313.    This Court has held that “an order denying summary judgment is

ordinarily a non-appealable interlocutory order.” McDonald v. Whitewater

Challengers, Inc., 116 A.3d 99, 104 (Pa. Super. 2015) (citation omitted)).

       Rule 313 of our Rules of Appellate Procedure states:

       (a) General rule.—An appeal may be taken as of right from a
       collateral order of a[] . . . lower court.


                                       -7-
J-A27026-20


      (b) Definition.—A collateral order is an order [1] separable from
      and collateral to the main cause of action [2] where the right
      involved is too important to be denied review and [3] the question
      presented is such that if review is postponed until final judgment
      in the case, the claim will be irreparably lost.

Pa.R.A.P. 313.

      In Shearer v. Hafer, 177 A.3d 850 (Pa. 2018), our Supreme Court

explained that

      where an order satisfies Rule 313’s three-pronged test, an
      appellate court may exercise jurisdiction even though the order is
      not final. If the test is not met, however, and in the absence of
      another exception to the final order rule, there is no jurisdiction
      to consider an appeal of such an order.

Shearer, 177 A.3d at 857 (citation omitted). Our Supreme Court stressed

that appellate courts must “construe the collateral order doctrine narrowly,

and insist that each one of its three prongs be ‘clearly present’ before collateral

appellate review is allowed.” Id. at 858 (citations omitted). The Shearer

Court explained “we construe the collateral order doctrine narrowly so as to

avoid undue corrosion of the final order rule . . . and to prevent delay resulting

from piecemeal review of trial court decisions.” Id. (citations omitted and

some formatting altered).

      In Calabretta, this Court examined whether an order denying summary

judgment based on the statute of repose was appealable as a collateral order.

Calabretta, 241 A.3d at 439-42. In that case, several homeowners brought

suit alleging construction defects against their homes’ builders and seller,

which included defendants Guidi Homes and Spring House Farm (collectively,



                                       -8-
J-A27026-20



defendants), who are also the Appellants in the instant case. Id. at 438. In

response, the defendants “filed a motion for summary judgment seeking

dismissal of the [h]omeowners’ claims against [the defendants] on the basis

that, inter alia, the claims were barred by the statute of repose.” Id. (footnote

omitted). The defendants invoked subsection (a) of the statute of repose,

which states, in relevant part, “a civil action [to recover damages] . . . brought

against any person lawfully performing . . . construction of any improvement

to real property must be commenced within 12 years after completion of

construction of such improvement . . . .” 42 Pa.C.S. § 5536(a).

      The trial court in Calabretta granted the defendants’ motion in part and

denied it in part. Calabretta, 241 A.3d at 439. Specifically, the trial court

found “‘that [because] a genuine issue of material fact exists as to whether

the homes were lawfully constructed,’ . . . summary judgment could not be

entered on the issue of whether the statute of repose” applied to the

defendants. Id. (citation omitted). The defendants appealed, arguing that

the trial court’s order was an appealable collateral order. Id. at 439-40.

      Regarding the first prong of the collateral order test, the Calabretta

Court stated “an order is separable from the main cause of action if it is

entirely distinct from the underlying issue in the case and if it can be resolved

without an analysis of the merits of the underlying dispute.”         Id. at 442

(citation omitted).   Additionally, this Court observed “[w]here the issue

presented is a question of law as opposed to a question of fact, an appellant

is entitled to review under the collateral order doctrine; however, if a question

                                      -9-
J-A27026-20



of fact is presented, appellate jurisdiction does not exist.” Id. (citations and

quotation marks omitted).

      In Calabretta, the trial court held that because the homeowners

produced an expert report opining that the defendants did not comply with

the applicable building codes, there was a genuine issue of material fact as to

whether the defendants “lawfully” constructed the homes, i.e., whether the

defendants violated building codes. Id. This Court concluded that the order

at issue was not separable from the main action because

      [r]esolving the issue presented by [the defendants] concerning
      the applicability of the statute of repose necessarily involves a
      determination of fact relating to whether the construction was
      lawful, which is intertwined with the determination of liability.
      Thus, our appellate review of [the defendants’] issue would entail
      a fact-based inquiry that is not appropriate under the collateral
      review doctrine.

Id. at 443 (citation omitted). Therefore, the Calabretta Court concluded that

the order did not satisfy the first prong of the collateral order test. Id. The

Calabretta Court held that the order was not a collateral order and quashed

the defendants’ appeal. Id. at 444.

      Here, Appellees presented the reports of two experts, who opined that

the damage to Appellees’ home was ongoing and continued past the tenth

year after the completion of construction. See Trial Ct. Op. at 10-14. As we

set forth above, Appellants argued that Appellees’ experts failed to establish

that the damage complained of occurred in the eleventh and twelfth years

after construction. Id. at 10. The trial court concluded that because Appellees



                                     - 10 -
J-A27026-20



raised a genuine issue of material fact regarding whether the injury occurred

in the eleventh and/or twelfth year after the completion of construction, it was

sufficient to bring this case within the statute of repose’s exception.    See

Order, 10/31/19, at 3 n.4; see also Trial Ct. Op. at 13.

      We disagree with Appellants’ assertion that the instant case is

distinguishable from Calabretta because it does not present the question of

whether the Appellants “lawfully” constructed Appellees’ home. Here, like in

Calabretta, the trial court denied summary judgment under the statute of

repose because Appellees’ expert reports raised a genuine issue of material

fact that affects the applicability of the statute of repose.      See Order,

10/31/19, at 3 n.4. Accordingly, because the trial court’s order involves a

question of fact that is not separable from the main cause of action, as did the

trial court’s order in Calabretta, we conclude that we lack jurisdiction to

review it under the collateral order doctrine. See Calabretta, 241 A.3d at

442. To paraphrase the Calabretta Court, resolving the issues Appellants

present concerning the applicability of the statute of repose necessarily

involves a determination of fact relating to when the damage to Appellees’

home occurred. See id. at 443.

      Accordingly, identical to the Calabretta Court, the trial court’s order is

not “entirely distinct from the underlying issue in the case” and the issues

Appellants present cannot be resolved without an analysis of the underlying

merits of the case, which is not appropriate for this Court pursuant to the

collateral review doctrine. See id. at 442-43. Therefore, the first prong of

                                     - 11 -
J-A27026-20



the collateral order doctrine, the order is separable from the main cause of

action, has not been met. See id. In the absence of one of Rule 313’s three

prongs, we hold that the October 31, 2019 order is not immediately appealable

as collateral order.     See Shearer, 177 A.3d at 858.    Appellants have not

asserted any other exceptions to the final order rule, and therefore, we quash.

See id. at 857.4

       Application to quash granted. Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/21




____________________________________________


4 Because we conclude that the trial court’s October 31, 2019 order is not
appealable as a collateral order, we need not reach the issue of whether the
trial court’s December 2, 2019 order granting reconsideration in part rendered
Appellants’ November 27, 2019 notice of appeal inoperative under Pa.R.A.P.
1701(b)(3).

                                          - 12 -